                 Case 1:20-cv-01609-AJN-GWG Document 52-3 Filed 06/03/21 Page 1 of 8
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________
                      GATEGUARD, INC.                                         )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:20-cv-01609-AJN-GWG
           GOLDMONT REALTY CORP.; LEON                                        )
           GOLDENBERG; ABI GOLDENBERG,                                        )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                      Samuel Taub

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: see Attachment 1



 Place: FisherBroyles, LLP                                                              Date and Time:
           445 Park Ave., 9th Fl.,                                                                           05/27/2021 10:00 am
           New York, NY 10022

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         05/06/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                      /s/ Ariel Reinitz
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
GATEGUARD, INC.                                                         , who issues or requests this subpoena, are:
Ariel Reinitz, FisherBroyles, LLP, 445 Park Ave., 9th Fl., NY, NY 10022, 646-494-6909 ariel.reinitz@fisherbroyles.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                 Case 1:20-cv-01609-AJN-GWG Document 52-3 Filed 06/03/21 Page 2 of 8
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:20-cv-01609-AJN-GWG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                 Case 1:20-cv-01609-AJN-GWG Document 52-3 Filed 06/03/21 Page 3 of 8
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:20-cv-01609-AJN-GWG Document 52-3 Filed 06/03/21 Page 4 of 8




                                       ATTACHMENT 1
                                         DEFINITIONS

        The words and phrases used herein shall have the meaning ascribed to them under the

Federal Rules of Civil Procedure and the Local Rules of the United States District Court for the

Southern and Eastern Districts of New York, including Local Civil Rule 26.3.

        In addition, the following terms shall have the meanings indicated below:

        1.     “Any, “any,” and “each” shall be construed as encompassing any and all.

        2.     “Communication” means the transmittal of information (in the form of facts,

ideas, inquiries or otherwise).

        3.     “Concerning” means relating to, referring to, describing, evincing, or constituting.

        4.     “Document(s)” is defined to be synonymous in meaning and equal in scope to the

usage of the term “documents or electronically stored information” in Fed. R. Civ. P.

34(a)(1)(A). A draft or non-identical copy is a separate Document within the meaning of this

term.

        5.     “Including” means “including but not limited to” and “including without

limitation.”

        6.     “Person” means any natural person or any legal entity, including, without

limitation, any business or governmental entity or association.

        7.     “You” and “Your” includes Samuel “Shmuli” Taub and/or any employee, partner,

associate, representative, consultant, agent, or other Person acting on behalf of Samuel Taub.

        8.     “Abi Goldenberg” includes Defendant Abi Goldenberg and any representative,

agent, or other Person acting on behalf of Defendant Abi Goldenberg.

        9.     “Jacob Litchfield” includes Jacob “Yanky” Litchfield and/or any employee,

partner, associate, representative, consultant, agent, or other Person acting on behalf of Jacob


                                                 1
     Case 1:20-cv-01609-AJN-GWG Document 52-3 Filed 06/03/21 Page 5 of 8




Litchfield.

       10.     “GateGuard” includes Plaintiff GateGuard, Inc., and any officer, director,

member, employee, partner, corporate parent, subsidiary, agent, representative, consultant or

affiliate of any of the foregoing.



                                         INSTRUCTIONS

       1.      Unless otherwise indicated, the Documents requested include all Documents in

Your possession, custody, or control. Without limiting the meaning of the terms “possession,

custody, or control” as used in the preceding sentence, a Document is in Your possession,

custody, or control if You have actual possession or custody of the Document, or the right to

obtain the Document or a copy thereof upon demand from one or more of Your employees,

representatives, agents, independent contractors, consultants, attorneys, accountants, auditors, or

any other Person or public or private entity that has actual physical possession.

       2.      Unless otherwise stated in a specific request, these requests seek responsive

information and Documents authored, generated, disseminated, drafted, produced, reproduced,

received, obtained, or otherwise created or distributed, relating to, or in effect during the period

January 1, 2017 to the present.

       3.      If You object to any of these requests, state in writing with specificity the grounds

of Your objection. If You object to a particular portion of any request, You shall respond to any

other portions of such request as to which there is no objection and state with specificity the

grounds of the objection.

       4.      If You withhold any Communication, Document or part thereof that is responsive

to any of these requests on grounds of attorney-client privilege, attorney work-product doctrine




                                                  2
     Case 1:20-cv-01609-AJN-GWG Document 52-3 Filed 06/03/21 Page 6 of 8




or any other privilege, doctrine or basis whatsoever, state in writing with specificity:

            a. the date of the Document or Communication;

            b. the type, title and subject matter of the Document or Communication sufficient to

               assess whether the assertion of privilege is valid;

            c. the name of the Person or Persons who prepared or signed the Document or

               engaged in the Communication;

            d. the names and positions of any recipients of the Document or Communication;

            e. each Person now in possession of the original or a copy of the Document or

               Communication;

            f. the particular privilege, doctrine, or other basis for withholding the Document or

               Communication; and

            g. the grounds for applying such privilege, doctrine or other basis to the Document

               or Communication withheld.

       5.      With respect to the Documents produced, You shall produce them as they are kept

in the usual course of business.

       6.      Electronically stored information (“ESI”) shall be produced in Bates-stamped

TIFF File format with an accompanying text-searchable image file and dii load file. Files that are

not easily converted to image format (e.g., Excel and Access files) shall be produced in native

format. If Documents are produced in native format, a slip-sheet should be included in the image

load file with the corresponding Bates number(s). To the extent metadata associated with ESI

exists, the following metadata shall be produced to the extent such metadata exists in the

Document: Custodian, File Path, E-mail Subject, Conversation Index, From, To, Cc, Bcc, Date

Sent, Time Sent, Date Received, Time Received, File Name, Author, Date Last Modified, MOS




                                                  3
     Case 1:20-cv-01609-AJN-GWG Document 52-3 Filed 06/03/21 Page 7 of 8




Hash, File Extension, Attachment Range, Attachment Begin, and Attachment End (or the

equivalent thereof to any of the forgoing).

       7.      The singular includes the plural and vice versa, except as the context may

otherwise require; reference to any gender includes the other gender; the words “and” and “or”

shall be construed as either conjunctive or disjunctive in such manner as will broaden the scope

of any request; the word “all” means “any and all.”

       8.      If You have no Documents in Your possession, custody, or control that are

responsive to a particular request, please so state.

       9.      To the extent that any information that is responsive to these requests has been

destroyed, lost, or misplaced, please identify that information by type and author and the date

and manner in which the information was destroyed, lost or misplaced.

       10.     These requests shall be deemed continuing, so as to require further and

supplemental responses in accordance with Rule 26(e) of the Federal Rules of Civil Procedure.



                              DOCUMENTS TO BE PRODUCED

       1.      All Communications between You and Abi Goldenberg concerning GateGuard or

Ari Teman, including:

                   a. Communications transmitted via email, SMS (text messaging), or any
                      messaging application/social media service (including WhatsApp,
                      LinkedIn, Instagram, Facebook, Twitter, Snapchat, Telegram, Signal,
                      WeChat, etc.); and

                   b. All content (including image files, audio files, video files, document files,
                      voice notes/recordings, screenshots, etc.) attached to or incorporated
                      within any such Communications.

       2.      All Documents You provided to or received from Abi Goldenberg.

       3.      All Communications between You and Jacob Litchfield concerning GateGuard or



                                                  4
     Case 1:20-cv-01609-AJN-GWG Document 52-3 Filed 06/03/21 Page 8 of 8




Ari Teman, including:

                  a. Communications transmitted via email, SMS (text messaging), or any
                     messaging application/social media service (including WhatsApp,
                     LinkedIn, Instagram, Facebook, Twitter, Snapchat, Telegram, Signal,
                     WeChat, etc.); and

                  b. All content (including image files, audio files, video files, document files,
                     voice notes/recordings, screenshots, etc.) attached to or incorporated
                     within any such Communications.

       4.     Documents sufficient to identify all instances in which You communicated with

Abi Goldenberg (including via in-person meeting, phone, video call, audio call, WhatsApp,

Skype, Zoom, WebEx, GotoMeeting, Google Meets, Google Hangouts, Facebook Messenger,

Telegram, Signal, WeChat, Snapchat, etc.), including, for each communication instance:

                  a. The date of the communication instance;

                  b. The time of the communication instance;

                  c. The duration of the communication instance; and

                  d. All participants in the communication instance other than Samuel Taub
                     and Abi Goldenberg.




                                                5
